83322: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25226: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83322


Short Caption:STATE, EMP'T SEC. DIV. VS. EPPINGERCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A826310Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/05/2021 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:05/13/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJ. Thomas SusichTroy Curtis Jordan
							(State of Nevada/DETR)
						


AppellantLynda ParvenTroy Curtis Jordan
							(State of Nevada/DETR)
						


AppellantThe State of Nevada Employment Security DivisionTroy Curtis Jordan
							(State of Nevada/DETR)
						


RespondentKelly EppingerElizabeth S. Carmona
							(Nevada Legal Services/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/04/2021Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


08/04/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-22609




08/04/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-22611




08/05/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)21-22729




08/26/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-24839




08/31/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-25376




08/31/2021Docketing StatementFiled Appellant's Docketing Statement Civil Appeal. (SC)21-25438




08/31/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-25449




09/02/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s):  45 days opening brief and appendix.  (SC)21-25588




10/15/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' opening brief and appendix due: November 1, 2021. (SC)21-29641




11/01/2021AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1. (SC)21-31269




11/01/2021BriefFiled Appellant's Opening Brief. (SC)21-31331




11/01/2021MotionFiled Response to Motion Opposition to Emergency Motion. (FILED INADVERTENTLY IN WRONG CASE).


11/30/2021BriefFiled Respondent's Answering Brief. (SC)21-34041




12/21/2021BriefFiled Appellant's Reply Brief. (SC)21-36440




12/22/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/13/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-15232




08/11/2022Order/DispositionalFiled Order of Reversal.  "ORDER the judgment of the district court REVERSED."  SNP22-JH/LS/DH  Stiglich, J., dissenting.  (SC)22-25226





Combined Case View